4 N.Y.3d 877 (2005)
RONALD ANDERSON, Plaintiff, and
ANGEL CORDERO, Appellant,
v.
W. THEODORE HILL et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 28, 2005.
Decided May 10, 2005.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.